DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    MARTIN COUNTY, FLORIDA,
                           Appellant,

                                    v.

    MEDALIST BUILDING GROUP, LLC, a Florida Limited Liability
 Company, JEREMY D. LEMASTER and JESSICA M. LEMASTER, his
 wife, PALM CITY SUNSET, LLC, a Florida Limited Liability Company,
    MEDALIST HOMES, LLC, a Florida Limited Liability Company,
                           Appellees.

                              No. 4D19-376

                          [January 30, 2020]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; William L. Roby, Judge; L.T. Case No.
2016CA001353.

   Carri S. Leininger and Jessica R. Butler of Williams, Leininger &
Crosby, P.A., North Palm Beach, for appellant.

  William D. Anderson, Jr. and P. Christine Deruelle of William D.
Anderson, Jr., P.A., Stuart, for appellees.

  Affirmed.

MAY, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.